Citation Nr: 0308445	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  96-37 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of March 1999.  This matter was 
originally on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.

By a September 2002 rating decision, the RO granted service 
connection for residuals of left knee injury with lateral 
instability and residuals of left knee injury with 
degenerative changes, and assigned ratings of 10 percent 
effective in October 1995.  In October 2002, the veteran 
filed a Notice of Disagreement with the ratings assigned.  
The RO issued a Statement of the Case (SOC) in January 2003 
and provided the veteran with a copy of the same.  In the 
cover letter to the SOC, the RO advised the veteran of his 
appellate rights and enclosed VA Form 9.  At this time, the 
veteran has not elected to perfect an appeal to the Board, so 
the issues of entitlement to higher initial ratings are not 
before the Board.  


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran has post-traumatic stress disorder as a result of in-
service stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Post-Board Remand and Veterans Claims Assistance Act of 2000

Pursuant to the Board's March 1999 Remand, in correspondence 
dated in May 1999, the RO informed the veteran that it needed 
any additional medical evidence, to include all treatment 
records from all health care providers, concerning any 
psychiatric disorder including his post-traumatic stress 
disorder (PTSD) and substance abuse as well as any other 
evidence he felt might help the RO in making a decision on 
his claim.  The RO requested that the veteran submit any 
supplemental information regarding casualty data concerning 
G.J.A. or an individual with the last name of S.  The RO 
advised the veteran that it needed more information 
concerning the claimed stressors regarding the convoy to 
Happy Valley, while assigned to the 497th Engineer Company, 
that occurred close to the end of 1969.  The RO requested 
that the veteran provide the complete name of the 497th 
Engineer Company he was assigned to in order to facilitate a 
request for morning reports.  

The veteran was afforded VA examinations by a board of two 
psychiatrists who had not previously treated the veteran.  
The reports on the VA examinations comply with the Remand 
instructions on material to be discussed with exception to 
the August 1999 report, which does not indicate if the 
examiner considered whether the veteran's current stressors 
and symptoms fell within the diagnostic criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM) IV, or within 
the earlier versions, DSM-III and DSM III-R.  The veteran, 
however, is not prejudiced by this omission given the 
examiner's favorable diagnosis.  The Board will not remand 
the claim for additional action as this would unnecessarily 
impose additional burdens on VA with no benefit flowing to 
the veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Also pursuant to the Board's Remand, the claims file contains 
search requests submitted to the National Personnel Records 
Center (NPRC) for morning reports of the 497th Engineer 
Company from January 1969 to December 1969 and information 
concerning the reason for the veteran's assignment/ 
hospitalization with the 91st Evacuation Hospital from March 
3, 1969 to March 16, 1969.  The morning reports and clinical 
records on the March 1969 hospitalization were received and 
associated with the claims file.  

The RO also provided the veteran with notice of the Veterans 
Claim Assistance Act of 2000 (VCAA), which was enacted during 
the pendency of this appeal.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159.  In correspondence dated in July 2001, the 
RO advised the veteran of VA's duties under the VCAA and the 
division of responsibilities between VA and the veteran in 
providing information and obtaining evidence.  The RO 
afforded the veteran yet another psychiatric examination in 
August 2001.  In correspondence dated in March 2002, the RO 
informed the veteran that the RO would not resubmit the same 
information the USASCRUR deemed was insufficient to verify 
unless the veteran submitted more information regarding his 
in-service stressful events ("the 1997 information").  The 
veteran was advised to specify which company he served in 
with the 577th Combat Engineer Group as claimed.  The veteran 
was further advised to provide which company he was with when 
a convoy to "Quatran" came under fire and people were 
wounded and provide the month in 1969 when it occurred.  The 
RO informed the veteran that there were no records of persons 
named G.J.A. or S. killed in Vietnam.  The RO also informed 
the veteran that it needed the name of the company and exact 
date he was attached to the company during the convoy from 
"Quatran to Happy Valley" with the 173rd Airborne when they 
were ambushed/attacked.  The veteran responded in April 2002, 
but the information was not specific.   The RO readjudicated 
the claim, denied the claim, and issued a Supplemental 
Statement of the Case (SSOC) in September 2002.  By a letter 
dated in October 2002, the RO provided the veteran with the 
opportunity to make any comment desired within 60 days, 
concerning the SSOC.  Based on the foregoing actions, the 
Board finds that the RO substantially complied with the 
Remand instructions.   Stegall v. West, 11 Vet. App. 268 
(1998).  

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  In addition to 
the notice described above, the RO provided the veteran with 
a copy of the May 1996 rating decision and June 1996 
Statement of the Case as well as the November 1996, April 
1997, May 1998, and September 2002 Supplemental Statements of 
the Case, which together have adequately informed the veteran 
of the evidence needed to substantiate his claim.  The RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  In 
addition to the additional development described above, the 
RO obtained available service medical records, service 
personnel records, and VA treatment records.   The RO also 
afforded the veteran a personal hearing before the RO in 
October 1997.  The Board notes that the veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Moreover, VA has fully discharged its duty to notify 
the veteran of the evidence necessary to substantiate the 
claim and of the responsibility of VA and the veteran for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.

The veteran contends that he should be service-connected for 
PTSD because he currently has PTSD as a result of exposure to 
in-service stressors, including the following:  (1) subjected 
to sniper fire soon after arriving in 1969 while on a convoy 
with the 577th Combat Engineer to "Quiz an," during which 
time two men were either wounded or killed; (2) exposed to 
"gunships over head-many people killed" while with the 577th 
Combat Engineer in 1969; (3) exposed to an unspecified event 
while on convoy with the 577th Combat Engineer and 173rd 
Airborne between "Quizan" and Happy Valley close to the end 
of 1969; (4) witnessed friend G.J.A. get hit by sniper fire 
while with the 577th Combat Engineer and later heard that he 
died; (5) witnessed friend S. get killed instantly from an 
incoming round while with the 577th Combat Engineer; (6) 
exposed to "screaming and hollering," mangled bodies, and 
mass dead bodies placed in a hole during his March 1969 
hospitalization for a left knee injury; and (7) subjected to 
constant enemy fire while assigned to the "82[nd] Marine, 
the 173[rd I]nfantry and many more."  

Regulation 38 C.F.R. § 3.304(f) sets forth the three elements 
required to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show:  (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

VA treatment records dated from May 1994 to June 2000 include 
a diagnosis of PTSD related to the veteran's experiences in 
Vietnam.  VA psychiatric examinations were conducted in 
November 1995, August 1999, September 1999, and August 2001.  
The November 1995 examiner diagnosed PTSD based on in-service 
stressors attributable to the veteran's experiences in 
Vietnam.  Dysthymic disorder was diagnosed as well.  The 
other examiners indicated that each had reviewed the 
veteran's file.  The August 1999 examiner diagnosed chronic 
PTSD with depression based on in-service stressors 
attributable to the veteran's experiences in Vietnam.  The 
September 1999 examiner concluded that the veteran's symptoms 
did not meet the diagnostic criteria for PTSD under either 
the DSM-III or DSM-IV.  The August 2001 examiner diagnosed 
chronic PTSD under DSM-IV, based on in-service stressors 
attributable to the veteran's experiences in Vietnam.  Thus, 
there are three favorable opinions to one unfavorable opinion 
that the veteran meets the diagnostic criteria for PTSD.  It 
is clear that elements (1) and (2) above have been met:  the 
veteran has been diagnosed with PTSD, which in turn has been 
linked by competent medical opinion to his claimed Vietnam 
stressors.  

With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 indicates that his 
military occupational specialty was a welder, and that he was 
awarded the National Defense Service Medal, Vietnam Service 
Medal, and Vietnam Campaign Medal with 2 overseas bars.  The 
veteran was not awarded any medal or decoration that is 
indicative of combat status.  His service personnel records 
reveal that he was in Vietnam from January 1969 to January 
1970. 
From January 22, 1969 to November 10, 1969, he was assigned 
to Company A, 577th Engineer Battalion (Construction) with 
principal duties as a welder and light truck driver.  From 
November 11, 1969 to January 13, 1970, he was assigned to 
497th Engineer Company (PC) with principal duties as a 
welder.  The evidence shows that Company A was a construction 
unit rather than a combat unit, contrary to the veteran's 
statements.  These records further indicate that the veteran 
participated in the "Unnamed 9th Campaign." As indicated by 
the medals awarded, the veteran's participation in this 
campaign was not in a combat capacity.  Thus, the Board finds 
that combat status has not been established by the objective 
evidence of record.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Extracts from the Operational Reports-Lessons Learned (OR-
LLs) submitted by the 577th Engineer Battalion for the time 
period November 1, 1968 to January 31, 1970 show that from 
January 1969 to April 1969, Company A was stationed in Phu 
Hiep.  Headquarters, Headquarters Company, 547th Engineer 
Platoon, 553rd Engineer Company, 513th Engineer Company, and 
Company B were also stationed at Phu Hiep at some point 
during this period.  The OR-LLs indicate that bridges were 
destroyed by enemy explosives with no mention of Company A's  
involvement.  The OR-LLs also indicate that in March 1969, 
the 577th Engineer Battalion experienced nine separate enemy 
incidents involving explosives and ambushes, some of which 
occurred in the Phu Hiep area, but there was no mention of 
Company A's involvement.  Nevertheless, according to Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997), "corroboration of 
every detail [of a claimed stressor] including the 
appellant's personal participation" is not required; rather, 
a veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Moreover, the Court concluded in 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) that the 
veteran's presence with his unit at the time verified attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  

The Board notes that the veteran maintained that he was 
running from enemy fire when he suffered his service-
connected left knee injury on March 2nd.  He also indicated 
that one soldier from the 101st Airborne was killed during 
this incident.  The OR-LLs indicate that hostile fire 
resulted in one soldier killed in action and one soldier 
wounded in action on March 2nd, but that they were from 
Company D, which was located in Tuy Hua at the time.  On the 
other hand, service clinical records confirm that the veteran 
was injured on March 2nd which goes unmentioned in the OR-
LLs.  Thus, there is credible supporting evidence that the 
veteran was subjected to enemy fire, an alleged general 
stressor.  The OR-LLs further indicate that from April 1969 
to January 1970, Company A was stationed in Don Duong along 
with 51st Engineer Platoon, Headquarters, Headquarters 
Company, and Company D.  Enemy incidents were documented none 
of which involved Company A, but some involvement occurred 
with Company D.  Again, the veteran's general stressor that 
he was subjected to enemy fire is supported by credible 
evidence given Company D's close proximity.  

With regard to other evidence which may corroborate other 
alleged stressors, Morning Reports (MRs) of 577th Engineer 
Battalion document that G.J.A. was assigned to the veteran's 
unit from January 27, 1969 to August 29, 1969, during the 
veteran's tour.  USASCRUR, however, reported that U.S. Army 
casualty data did not list G.J.A. or an individual with the 
last name of S. as wounded in action or killed in action.  
MRs indicate that the veteran was transferred to the Patient 
Casualty Company attached to the 91st Evacuation Hospital 
during his March 1969 hospitalization, so it is plausible 
that the veteran was exposed to "screaming and hollering," 
mangled bodies, and mass dead bodies during his stay there.  
Lastly, MRs prepared by the 497th Engineer Company and dated 
from November 1969 to December 1969 do not report anything 
relevant other than the veteran's transfer there.   

The Board finds that there is credible supporting evidence 
that the claimed in-service stressors of exposure to enemy 
fire and exposure to horrific images and sounds at the 
hospital actually occurred.  Element (3) of 38 C.F.R. 
§ 3.304(f) has therefore also been satisfied.  Consequently, 
the evidence is sufficient to establish that the 
aforementioned claimed stressors occurred.  Additionally, as 
discussed by the Board at the outset of this analysis, there 
is a clear diagnosis of PTSD and a link between the current 
symptomatology and the claimed in-service stressors, 
established by a clinical psychologist.  Therefore, the 
veteran meets all three of the criteria of 38 C.F.R. 
§ 3.304(f) for a grant of entitlement to service connection 
for PTSD.  


ORDER

Service connection for post-traumatic stress disorder is 
granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

